Citation Nr: 1615751	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 17, 2013, and in excess of 20 percent thereafter for chronic lumbosacral strain with slight degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from October 1970 to October 1976 and from January 2007 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for chronic lumbosacral strain with slight degenerative disc disease and assigned an initial 10 percent rating, effective January 19, 2008, and denied service connection for hypertension.

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

In February 2013, the Board remanded the case for additional development.  While on remand, an October 2013 rating decision increased the rating for the Veteran's lumbar spine disability from 10 to 20 percent, effective September 17, 2013.  As higher ratings are available prior to and since September 17, 2013, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher staged ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38   (1993).
 
The October 2013 rating decision also granted service connection for hypertension.  As such action was a full grant of the benefit sought on appeal with regard to such issue, it is no longer before the Board. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS and Virtual VA reveals that, with the exception of an October 2015 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

FINDINGS OF FACT

1.  For the appeal period prior to September 17, 2013, the Veteran's chronic lumbosacral strain with slight degenerative disc disease was manifested by pain with limited motion, but was not productive of forward flexion limited to 60 degrees or less or combined range of motion of the entire thoracolumbar spine limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks during the past 12 months; or, associated objective neurologic abnormalities. 

2.  For the appeal period beginning September 17, 2013 the Veteran's service-connected chronic lumbosacral strain with slight degenerative disc disease is manifested by pain with limited motion, but is not productive of forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during the past 12 months; or, associated objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to September 17, 2013, and in excess of 20 percent thereafter for chronic lumbosacral strain with slight degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his back disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In connection with the Veteran's initial rating claim, he was afforded VA examinations in March 2009, February 2011, and September 2013.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the examinations are adequate in order to evaluate the Veteran's lumbar spine disability as they include interviews with the Veteran, reviews of the record, and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim for a higher initial rating and no further examination is necessary.

As noted previously, the Board remanded the case for additional development in February 2013, to include obtaining private treatment records including from a specified provider, and affording the Veteran a contemporaneous VA examination to assess the nature and severity of his service-connected back disability. 

Thereafter, in a February 2013 letter, the AOJ requested the Veteran to provide identifying information for private medical professionals who treated him for his back disability and provide necessary releases so that VA could obtain all identified private treatment records, however, the Veteran did not respond.  Additionally, a VA examination addressing his back disability was conducted in September 2013.  Therefore, the Board finds that the AOJ has substantially complied with the February 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 
 
During the May 2012 hearing, the undersigned Veterans Law Judge fully explained the initial rating issue on appeal.  The undersigned solicited testimony regarding the nature and severity of the Veteran's service-connected back disability including as to associated neurological symptomatologies, flare-ups, and incapacitating episodes, as well as the impact such back symptoms have on his daily life and employment.  As such, the undersigned fully "explained . . . in terms of the scope of the claim for benefits," and made the Veteran cognizant of any "outstanding issues material to substantiating the claim." See Bryant, 23 Vet. App. at 497.  As the hearing discussion revealed additional, outstanding records referable to such claim, the Board remanded the case in February 2013 in order to obtain such records and afford the Veteran a contemporaneous VA examination addressing the nature and severity of his back disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a) (2).

The Veteran's statements describing the symptoms of his service-connected lumbar spine disability are deemed competent evidence as he is competent to report complaints regarding symptoms capable of lay observation. 38 C.F.R. § 3.159(a) (2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Veteran's lumbar spine disability, characterized as lumbosacral strain, spondylosis, degenerative disc disease, and moderate anterior T12 wedging is evaluated pursuant to Diagnostic Code 5242-5237.

Diagnostic Code 5242 pertains to degenerative arthritis of the spine and Diagnostic Code 5237 pertains to lumbosacral strain, both of which are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Rating in Excess of 10 Percent Prior to September 17, 2013

During the period from January 19, 2008 to September 16, 2013, the Veteran's lumbar spine disability is assigned a 10 percent rating based on limitation of motion.  A higher rating of 20 percent based on limitation of motion requires either that forward flexion of the thoracolumbar spine is limited to 60 degrees or less; or, that the combined range of motion be limited to 120 degrees or less, or that there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

None of the evidence referable to the period from January 19, 2008 to September 16, 2013 shows findings consistent with any of these criteria.  In this regard, the Veteran underwent VA spine examinations in March 2009 and February 2011.  During the March 2009 VA examination, the Veteran reported that he had flare ups of back pain three times a week lasting two to three hours, which he rated as 4/10 in severity.  The pain did not radiate.  The Veteran reported that he worked as a chemistry teacher and that in the past 12 months he had six incapacitating days when he rested, but this was not doctor prescribed.  Upon physical examination, the Veteran reported slight pain and it was noted that he had a mild dorsal kyphosis.  Upon forward flexion, he felt pain at 68 degrees, but could further forward bend to 90 degrees, backward extent to 30 degrees, left and right lateral flex to 30 degrees, and rotate bilaterally to 45 degrees.  There was 1/4 positive Waddell signs.  After three repetitions of range of motion, there was no additional limitation of motion.   

In his May 2010 substantive appeal, the Veteran reported difficulty standing, lifting, sitting, and driving.

During the February 2011 VA examination, the Veteran reported that his pain symptoms had progressed since the previous VA examination.  He reported complaints of back pain across his lower back that was sharp and dull, and was worse when doing yard work.  The pain lasted several hours during the day.  The pain ranged from mild to severe.  He denied any flare-ups or any incapacitating episodes in the previous 12 months.  Other symptoms included stiffness and decreased motion.  He denied using a brace or having restrictions on how far he can stand.  There had been no surgery.  The Veteran's activities of daily living were maintained.  Upon physical examination, when the range of motion findings were most restricted, flexion was from zero to 80 degrees, with pain and a significant amount of guarding beginning at 60 degrees; and the combined range of motion of the thoracolumbar spine was 180 degrees.  The Veteran was unable to complete the full range of motion to 90 degrees of flexion.  The examination report did not discuss the functional loss impact of repetitive motion testing.  There was no objective evidence of postural abnormalities.

Neither of the two VA examinations prior to September 17, 2013 contains range of motion findings showing that forward flexion of the thoracolumbar spine was limited to 60 degrees or less; or, that the combined range of motion was limited to 120 degrees or less, or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even with consideration of painful motion and other factors discussed in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Moreover, there are no private or VA treatment records that reflect such criteria as required for a higher rating.

In this regard, there is no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetitive use.  While the February 2011 VA examination did not include such testing, during the earlier VA examination in March 2009, the examiner found that after three repetitions there was no additional limitation of motion.  

Furthermore, although the Veteran has complained of a decrease in the range of motion as well as pain, prior to September 17, 2013, he had not alleged that his thoracolumbar spine was limited in range of motion below that found on examination.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of function in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned during the appeal period prior to September 17, 2013.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the foregoing, a rating higher than 10 percent is not warranted during the appeal period prior to September 17, 2013 based on range of motion criteria of  38 C.F.R. § 4.71a, even with consideration of findings of pain, weakness or other symptoms described in DeLuca.  See Thompson v. McDonald, 2015-7017 WL 877958 (Fed. Cir. Mar. 8, 2016) (Under the schedular criteria of § 4.71a, for evaluation of the spine, all of the ratings for assignment result by meeting the corresponding schedular criteria, with or without symptoms such as pain-whether or not it radiates-stiffness, or aching in the area of the spine affected by residuals of injury or disease).  

The Board further notes that, at the March 2009 VA examination it was observed that the Veteran had a mild dorsal kyphosis; however, such was not noted to have resulted from muscle spasm or guarding.  In fact, the evidence does not reflect, and the Veteran has not reported, muscle spasms.  Additionally, while guarding was noted upon forward flexion at the February 2011 VA examination, there was no objective evidence of postural abnormalities at such time.  Consequently, the Board finds that an increased rating based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not warranted.


Therefore, a higher rating is not warranted at any time during the appeal period prior to September 17, 2013 on the basis of limitation of motion of the lumbar spine as the evidence does not show that forward flexion of the thoracolumbar spine is limited to 60 degrees or less; or, that the combined range of motion be limited to 120 degrees or less, or that there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even with consideration of factors discussed in DeLuca.
 
The Board has considered whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, while the Veteran reported that he had six incapacitating days in the prior year at the March 2009 VA examination, he indicated that such was not physician prescribed.  Furthermore, neither of the two VA examinations during the appeal period prior to September 17, 2013, contains findings that the Veteran has had incapacitating episodes due to intervertebral disc syndrome.  During both examinations, the examiners recorded no findings indicating that the Veteran had intervertebral disk syndrome of the thoracolumbar spine.  At the February 2011 VA examination, the Veteran denied having had any incapacitating episodes in the prior 12 months, and the examiner stated that "intervertebral disk syndrome is not applicable." 

There is no clinical evidence, to include as found in the treatment reports of record, during the period prior to September 17, 2013 showing incapacitating episodes during which the Veteran had a period of acute signs or symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician; and certainly no such evidence of an episode lasting at least two weeks in a prior 12 month period.  
 
Therefore, a rating in excess of the existing 10 percent assigned during the period prior to September 17, 2013 for the thoracolumbar spine disability is not warranted on the basis of incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

As noted above, the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  Any radicular peripheral nerve pathology of an extremity would be covered under this provision.

As reflected in the reports of the two VA spine examinations during the appeal period from January 19, 2008 to September 16, 2013, the evidence does not show any objective neurologic abnormalities associated with the Veteran's low back disability.  In this regard, while the Veteran reported a pinprick sensation when he walks and his leg touches the ground for the prior three months at his May 2012 Board hearing, there is no evidence showing that he has had any bowel or bladder impairment or other pertinent conditions referable to neurologic abnormalities associated with his lumbar spine disability, to include any lumbosacral spine radicular symptoms involving either lower extremity during the period from January 19, 2008 to September 16, 2013.   

Specifically, during the appeal period from January 19, 2008 to September 16, 2013, there have been no pathologic reflexes shown, and sensory examinations of the lower extremities were normal.  During the two examinations, there was no radiation or spasm, straight leg raising was negative, deep tendon reflexes were bilaterally equal, and the Veteran had normal sensation.  The diagnosis in March 2009 was chronic lumbosacral strain with X-rays showing slight degenerative joint disease and a bone density; and in February 2011 was degenerative disk disease of the lumbar spine with no interval change from previous X-rays in March 2009.  

Thus the evidence does not show such findings or diagnosis so as to warrant assignment of a separate rating for any objective neurologic abnormalities associated with the Veteran's lumbar spine disability during the period from January 19, 2008 to September 16, 2013, including any separate rating for right or left lower extremity radiculopathy during that period.  Therefore, a separate rating for objective neurologic abnormalities associated with the low back disability is not warranted during the appeal period from January 19, 2008 to September 16, 2013.  

Rating in Excess of 20 Percent since September 17, 2013

During the appeal period since September 17, 2013, the Veteran's lumbar spine disorder is assigned a 20 percent rating based on limitation of motion.  A higher rating of 40 percent based on limitation of motion requires either that forward flexion of the lumbar spine is limited to 30 degrees or less; or, that there is favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

None of the evidence on file referable to the period beginning September 17, 2013 shows findings consistent with either of these criteria.  The Veteran underwent VA examination on September 17, 2013 during this period.  During that examination, the Veteran reported having daily back pain without radiation of pain or any symptoms of any kind in the right or left lower extremity.  He reported that he was not receiving any current treatment or medication.  The Veteran reported that he had flare-ups that impact the function of the back.  

On examination, range of motion testing included findings of flexion was from zero to 35 degrees, albeit with pain beginning at 30 degrees; and the combined range of motion of the thoracolumbar spine was 190 degrees.  The Veteran had pain on movement with most of the movements.  After repetitive use testing, the findings reflect that there was some additional reduced range of motion for some planes of motion; however, the examiner concluded overall that the Veteran did not have additional limitation of motion following repetitive use testing.  

The examiner reported findings regarding functional impact, specifically, that after repetitive use there was less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  The Veteran had localized tenderness to palpation of the left and right paralumbar muscle regions.  The Veteran did not have guarding or muscle spasm.

The September 17, 2013 VA examination does not contain range of motion findings showing that the forward flexion of the lumbar spine was limited to 30 degrees or less, or that there was favorable ankylosis of the entire thoracolumbar spine or more severe symptoms of unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Moreover, there is no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions in any significant extent.  Furthermore, while the Veteran has complained of pain and decreased range of motion, he has not alleged that his thoracolumbar spine is ankylosed in any position.  

Thus, even considering the Veteran's subjective complaints of pain, the evidence of record does not support any additional limitation of function in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned during the appeal period since September 17, 2013.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the foregoing, a higher rating than 20 percent is not warranted during the period since September 17, 2013 based on range of motion criteria of  38 C.F.R. 
§ 4.71a, even with consideration of findings of pain, weakness or other symptoms described in DeLuca.  See also Thompson, supra. 

Therefore a higher rating is not warranted at any time during the appeal period since September 17, 2013 on the basis of limitation of motion of the lumbar spine as the evidence does not show that the forward flexion of the lumbar spine is limited to 30 degrees or less; or, that or that there was favorable ankylosis of the entire thoracolumbar spine or more severe range of motion symptoms, even with consideration of factors discussed in DeLuca.

The Board has considered whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, during the period since the September 17, 2013 VA examination, neither that examination nor other clinical records contain findings that the Veteran has had incapacitating episodes due to intervertebral disc syndrome.  During the September 2013 VA examination the findings include that the Veteran does not have IVDS or incapacitating episodes, and there was no radicular pain.  

In sum, the evidence does not show that within a 12-month period during any part of the appeal period since September 17, 2013, that there have been incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least four weeks.  Therefore, a rating in excess of the existing 20 percent assigned during that period for the thoracolumbar spine disability is not warranted on the basis of incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes. 

With respect to whether any associated objective neurologic abnormalities have been present since September 17, 2013, the evidence does not show any objective neurologic abnormalities associated with the Veteran's low back disability during such portion of the appeal period.  The Veteran has not reported, and there is no evidence showing, that he has had any bowel or bladder impairment or other pertinent conditions referable to neurologic abnormalities associated with the Veteran's lumbar spine disability, to include any lumbosacral spine radicular symptoms involving either lower extremity during the period since September 17, 2013.   

In this regard, during the September 2013 VA examination, the Veteran reported he had no leg symptoms.  On examination, the report contains findings of normal sensory examination and straight leg raising test was negative.  Findings also indicate that the Veteran had no radicular pain or other signs or symptoms due to radiculopathy, and had no other neurologic abnormalities or findings related to the thoracolumbar spine condition such as bowel or bladder problems or pathologic reflexes.  The diagnosis was slight spurring at L4 and L5 with an onset date of 2011.  Thus the evidence does not show such findings so as to warrant assignment of a separate rating for neurologic abnormalities associated with the Veteran's lumbar spine disability during the period since September 17, 2013, including any separate rating for right or left lower extremity radiculopathy during that period.  

The remainder of the evidence of record does not show that the Veteran has any other neurologic abnormalities associated with radiculopathy of the service-connected lumbosacral spine disability.  The Veteran testified in May 2012 that he did not have numbness, but he recently had a feeling like a pinprick in the left leg when walking.  However, as discussed above, the Veteran later reported at the September 2013 VA examination that he had no leg symptoms, and examination findings include none.  Therefore, a separate rating for objective neurologic abnormalities associated with the low back disability is not warranted during the appeal period since September 17, 2013.  

Other Considerations

The Board has considered whether additional staged ratings under Fenderson, supra, as appropriate for the Veteran's low back disability; however, the Board finds that his symptomatology has been stable for portions of the appeal period where staged ratings have already been assigned.  Therefore, assigning further staged ratings is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied. The Veteran's service-connected low back disability is manifested by signs and symptoms such as limitation of motion, pain on motion, weakness, and fatigability.

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide ratings on the basis of limitation of motion and incapacitation.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which for example may be manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  In fact, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for his back disability. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has also considered whether a total rating based on individual unemployability (TDIU) has been raised in connection with this appeal.  In this regard, a TDIU is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran has made no explicit claim that he is unemployable due to his service-connected lumbar spine disability.  Furthermore, the record does not show that he is unable to secure or follow a substantially gainful occupation as a result of these disabilities.  The Veteran has not reported that he is unemployed or employed in marginal employment due to the disabilities and, at the March 2009 VA examination ,he reported that he was working as a chemistry teacher.  Similarly, during the May 2012 Board hearing, the Veteran testified that he was working as a chemist but that he had some difficulty if he needed to move equipment.  The September 2013 VA examination report contains a finding that the Veteran's back condition impacts on his ability to work only in that he is restricted in any heavy lifting and in bending or stooping.   

There is no opinion on file to the effect that one or a combination of service-connected disabilities is productive of impairment so severe that it would be impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  As such, the Board finds that a claim for TDIU is not raised by the record and need not be further considered.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for higher initial ratings for his low back disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

	







(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 10 percent prior to September 17, 2013, and in excess of 20 percent thereafter for chronic lumbosacral strain with slight degenerative disc disease is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


